DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 10 and 11, recite an “accommodation space” which is unclear because it is not understood how this feature is different from the plant position (recited in claim 1, line 2) both features are configured to receive plant material during use.
Claim 2 depends from a rejected base claim and is also rejected.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Repiso (ES 1156810U).
Regarding claim 1, Repiso discloses a plant holder (para 2, Page 4), comprising: 
- at least one cell (gripping element 7; Fig. 4) which defines a plant position (opening at cavity 75; Fig. 4) and which is configured to receive plant material along a direction of arrangement during use (gripping elements 7 secure stems and grafts in cavity 75 which extends in a horizontal and vertical direction (note: plant stems/grafts are 3-dimensional and fill cavity 75 in horizonal and vertical directions; para 2, Page 4; see Exhibit A (below));
a clamp (jaws 72; Fig. 4) comprising a clamping position (see Fig. 4 wherein gripping element 7 is in a closed position) in which said plant material is to be clamped in the cell (jaws 72, in a closed condition, define a cavity 75 where the stem and/or graft is housed; para 8, Page 4) and an open position in which said plant material can be arranged in or removed from the clamp (see Fig. 8 wherein jaws 72 are opened and plant material can be arrange in or removed from jaws 72);
wherein the clamp (jaws 72) is provided with at least one actuator (lower end of jaws 72; Fig. 4) configured to be engaged externally in order to open the clamp (see Fig. 8);
wherein the clamp (jaws 72) comprises at least one resilient arm (upper end of jaws 72 are provided with elastic means consisting of springs 77; Fig. 4; para 12, Page 4) extending parallel to the plant position (see Exhibit A, below, wherein the arm (upper end of jaws 72) extends parallel to the opening of cavity 75, both in a horizontal direction) and defining an accommodation space (cavity 75; Exhibit A) in which the received plant material is held in the clamping position (page 8, para 4), said accommodation space being elongated and tapered inwardly in the direction of arrangement (see Fig. 4, wherein the walls which define the cavity 75 are elongated and tapered inwardly at the top and bottom (as oriented in Fig. 4) in which plant material would occupy when arranged within the space);
wherein the actuator comprises a leg (see lower end of jaws 72; Fig. 4) extending from the resilient arm (upper end of jaws 72; Fig. 4); and
wherein the leg (see lower end of jaws 72) extends transversely (see gripping element on right side of Fig. 4 & exhibit A, below) relative to the arm (upper end of jaws 72; Fig. 4) to a location outside the plant position (opening at cavity 75; Fig. 4).

    PNG
    media_image1.png
    652
    850
    media_image1.png
    Greyscale


Regarding claim 2, Repiso discloses the limitations of claim 1, as indicated above, and further discloses wherein the actuator (lower end of jaws 72; Fig. 4) extends to a location outside the plant position (opening at cavity 75; Fig. 4).
Regarding claim 20, Repiso teaches a plant holder (para 2, Page 4), comprising: 
- at least one cell (gripping element 7; Fig. 4) which defines a plant position (opening at cavity 75; Fig. 4) and which is configured to receive plant material along a direction of arrangement during use (gripping elements 7 secure stems and grafts in cavity 75 which extends in a horizontal and vertical direction (note: plant stems/grafts are 3-dimensional and fill cavity 75 in horizonal and vertical directions; para 2, Page 4; see Exhibit A (above)); and
- a clamp (jaws 72; Fig. 4) comprising a clamping position in which said plant material is to be clamped (see Fig. 4 wherein gripping element 7 is in a closed position in which plant material is to be clamped) in the cell and an open position in which said plant material can be arranged in or removed from the clamp (see Fig. 8 wherein jaws 72 are opened and plant material can be arrange in or removed from jaws 72), 
- wherein the clamp (jaws 72) is provided with at least one actuator configured to be engaged externally in order to open the clamp (lower end of jaws 72 is engaged externally to open the jaws 72; see Fig. 8), 
wherein the clamp (jaws 72) comprises a first resilient arm and a second resilient arm (see arms at the upper end of jaws 72 in Exhibit A (above)) that in the clamping position extend longitudinally towards each other as seen along the direction of arrangement (see top end of arms of jaws 72 which in the clamped position extend longitudinally toward each other (and meet just above the apex of cavity 75) along the direction of arrangement of a plant (see Exhibit A); 
wherein the actuator comprises a leg extending from the resilient arm (see lower end of jaws 72; Exhibit A); and
wherein said leg (lower end of jaws 72) is elongated along a direction perpendicular to said direction of arrangement (see Fig. 4, wherein the upper part of the lower ends of jaws 72 are elongated relative to the lower part of the lower ends of jaws 72)  and extends to a location outside the plant position (lower end of jaws 72 extend to a location outside of the opening at cavity 72).
Claims 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Struijk (US-20130333600-A1).
Regarding claim 20, Struijk teaches a plant holder (Abstract), comprising: 
- at least one cell (unit 100; Fig. 8a) which defines a plant position (opening between clamp 101 which is directly above lowermost portion of bent leaf spring 106; Fig. 8b; Exhibit B) and which is configured to receive plant material along a direction of arrangement during use (clamp 101 is arranged to clamp a cutting at the clamping position during use; para [0079]); and
- a clamp (clamping members 103, portion 102 and holding device 105; Fig. 8b) comprising a clamping position in which said plant material is to be clamped (clamping members 103, clamping members 103, portion 102 and holding device 105 clamps a cutting when in a closed position; para [0079]; Fig. 8a) in the cell (opening between clamp 101) and an open position in which said plant material can be arranged in or removed from the clamp (see Fig. 8b wherein clamping members 103, portion 102 and holding device 105 are opened and plant material can be arranged in or removed from clamping members 103), 
- wherein the clamp (clamping members 103, portion 102 and holding device 105) is provided with at least one actuator configured to be engaged externally in order to open the clamp (bent leaf spring 106 (of holding device 105) is guided through clamping members 103 and is configured to be engaged externally by member 110 to open the clamping members 103, portion 102 and holding device 105; see Fig. 9a; para [0081]), 
wherein the clamp (clamping members 103, portion 102 and holding device 105) comprises a first resilient arm and a second resilient arm (clamping members 103; Fig. 8b) that in the clamping position extend longitudinally towards each other as seen along the direction of arrangement (the outer sides of clamping members 103 extend longitudinally towards each other as seen along the direction of arrangement; Figs 8a and 9b),
wherein the actuator (bent leaf spring 106) comprises a leg extending from the resilient arm (see the middle portion of bent leaf spring 106 which runs parallel to lower portion of clamping members 103 in Fig. 8b); and
wherein said leg (middle portion of bent leaf spring 106) is elongated along a direction perpendicular to said direction of arrangement and extends to a location outside the plant position (see Exhibit C (below), wherein the middle portion of bent leaf spring 106 is elongated along a direction perpendicular to a direction of arrangement and extends to a location outside the plant position).

    PNG
    media_image2.png
    443
    433
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    472
    490
    media_image3.png
    Greyscale

Regarding claim 21, Struijk teaches the limitations of claim 20, and further teaches wherein the first resilient arm and the second resilient arm (clamping members 103; Fig. 8a and 8b) are configured to pivot about a first pivot axis and second pivot axis (see Exhibit D), respectively, when moving between the clamping position and the open position (see Figs. 9a and 9b), the first pivot axis and second pivot axis being spaced apart from each other and being arranged perpendicular to the direction of arrangement (see Exhibit D, wherein the first pivot axis and second pivot axis are spaced apart from each other and are perpendicular to the direction of arrangement) wherein the plant holder is configured to receive the plant material through an opening (*note that “an opening” is not positively recited here*) and  arranged in between the first pivot axis and second pivot axis (see Exhibit E, wherein plant material is arranged through an open space in between the first and second pivot axes).

    PNG
    media_image4.png
    631
    576
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    571
    510
    media_image5.png
    Greyscale

Response to Arguments
Applicant's arguments filed 11/01/2022 have been fully considered but they are not persuasive. 
Applicant argued that Repiso fails to disclose all of the elements of claims 1 and 2, specifically pointing out that the accommodation space of the instant invention is elongated and tapered inwardly in the direction of arrangement while Repiso teaches jaws 72 which define an accommodation space that is uniform (i.e. not tapered). Applicant further argues that Repiso does not disclose, teach, or suggest an accommodation space that is elongated and tapered inwardly in the direction of arrangement.
In response, Repiso teaches all of the limitations of claims 1 and 2, as explained in the rejection above, since the plant material is received within cavity 75 and the top and bottom portions of cavity 75 are tapered (see Exhibit A, above) and the direction of arrangement is best understood to mean any direction that plant material fills the cavity. Since plants are 3-D structures, the direction of arrangement will include horizontal, vertical, traverse directions in which a plant physically extends.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior  art additionally included is related to types of plant holders which share similar structural limitations to those in the current application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.B./               Examiner, Art Unit 3643                                                                                                                                                                                         
/PETER M POON/               Supervisory Patent Examiner, Art Unit 3643